External dimension of social policy (short presentation)
The next item is the report by Mr Falbr, on behalf of the Committee on Employment and Social Affairs, on the external dimension of social policy, promoting labour and social standards and European corporate social responsibility.
Mr President, as I said in my speech a short while ago, the external dimension of social policy covers EU measures and initiatives aimed at promoting employment standards and social standards in third countries. Although the Lisbon strategy and the Europe 2020 initiative place a far greater emphasis on social policy than was ever the case before, competitiveness and economic factors are still the centre of attention. I therefore took a very critical approach to the drafting of this report. If we want the third countries with whom we negotiate agreements to respect the principles and the very basis of the European social model, we must respect this model within the European Union. If we want the countries with which we negotiate international agreements to respect the International Labour Organisation's fundamental conventions, then we must respect them ourselves. It is plain to see, however, that ILO conventions are violated in some Member States.
As far as corporate social responsibility is concerned, it is undoubtedly a good idea, and has been under discussion since the early 1970s. The problem is, however, that it cannot be enforced. When we were debating the comments on this report and amendments to it, one of the views expressed was that a directive should be drafted, since some businesses simply do not behave in a socially responsible way. More than 150 amendments were tabled to the report, but I think that it nevertheless still takes a critical approach. The European Union needs to do more to support the International Labour Organisation, since it is absurd that, while we profess support, fewer and fewer countries are ratifying and respecting the conventions. During the last parliamentary term, the Commission even presented proposals, for example, in respect of the Working Time Directive, which ran completely counter to ILO Convention No 1 on Hours of Work, adopted in 1919, which laid down a working week of 48 hours. I am very glad that Parliament rejected this directive.
That brings my explanatory statement to an end. There is no need for me to say any more, since this is an issue which everyone understands. What I want, above all, is respect for social rights, and respect for something we proclaim as a major achievement of the European Union.
(RO) Mr President, according to European statistics, well over half of workers in the European Union, particularly immigrants, do not enjoy social protection. This is why I think that when it comes to social protection for workers in the European Union, basic common standards need to be promoted, along with imposing penalties if current legislation is breached. Ratification of the revised European Social Charter would encourage internal social reforms at EU Member State level, while also facilitating the process of harmonising national legislation with EU regulations. It is important as a political commitment to promoting and guaranteeing social standards and to adapting the legal and institutional mechanisms to the specific standards and values of European democracies. The social rights stipulated by this agreement comply with Community social law and the relevant standards in European Union Member States.
Mr President, as a shadow rapporteur on behalf of the Greens/EFA Group, I would like our position on this report to be quite clear. First of all, while we appreciate that the final text may be improved by the votes tomorrow, it is strong enough, and we would simply underline that the role of the International Labour Organisation should be strengthened. On this we agree with the rapporteur.
Voluntary corporate social responsibility is a good thing but the primary role in promoting and protecting human rights belongs to states and international organisations. We do not think that legally binding standards should be avoided in the field of corporate responsibility.
Violation of fundamental principles and rights at work cannot be used as a legitimate comparative advantage and we must insist, in bilateral and multilateral relations with our partners, that decent work standards are properly complied with.
(PT) Mr President, bearing in mind that the World Social Security Report 2010 of the International Labour Organisation (ILO) states that over 50% of all workers have no social protection, it is easy to conclude that, in most cases, there is no corporate social responsibility.
Nonetheless, the Commission continues to negotiate free trade agreements that generally only serve the interests of big companies and financial institutions, do not give proper attention to labour rights, and fail to promote freedom of association and the right to collective bargaining. They do not take the measures necessary for the effective elimination of discrimination in the workplace or profession, or for the elimination of forced labour or insecure or poorly paid work, including child labour.
This report should therefore denounce all of these issues, but it falls short of what is required, and we hope that the Commission will go further tomorrow in consolidating its approach to these issues ...
(The President cut off the speaker)
(SK) Mr President, it is true that social protection for workers is often a lot weaker than it should be, even within the European Union.
This is particularly true for migrant groups in the population, who travel abroad to work in places where they are often unfamiliar with the language and the local regulations, and are subsequently, of course, unable to keep up professionally with local workers.
Despite this, I do think it is important for the European Union to seek the application of the International Labour Organisation's rules and agreements in international treaties with third countries, because it seems to me, as we learn more about the labour market and working conditions in Asia, Africa and other corners of the world, that we must strive to ensure that significant improvements are made in the status of workers in these regions and areas too.
Therefore, I personally support Mr Falbr and his report. I am certain that it will also lead to improvements in these rules in Europe as well.
(RO) Mr President, I, too, want to congratulate the rapporteur, while also calling on the European Commission to adopt the necessary measures so that European companies adhere to European principles and values even when they are operating in other countries.
The European Union must promote the European social model. This is why it is of paramount importance to adhere to the European Union's principles and values. We regret that the European Union does not have a homogenous formula for a social clause to be inserted in all bilateral trade agreements. I want to point out, Commissioner, that a horizontal civil aviation agreement between the European Union and Canada was voted on recently. It is the most ambitious agreement of its kind signed by the European Union, even though it does not provide any social clauses. Both sides have committed to work and develop things in this area. Unfortunately, however, I should emphasise that we regret that the European Union does not have a homogenous formula for a social clause to be inserted into international agreements.
Mr President, I congratulate Richard Falbr on the comprehensive approach to international labour standards in his report. I have been pleased to contribute to his work on the specific question of corporate social responsibility.
Tonight, this gives us a chance to influence the Commission in advance of its CSR communication by asking it firstly to maintain the open definition of CSR latterly adopted by it in the Multi-Stakeholder Forum; to return to the principle of convergence in private and voluntary CSR initiatives, which was its former policy; to make concrete proposals for implementing global CSR standards, specifically the updated OECD guidelines on Multinational Enterprises and the new Ruggie framework on business and human rights; to commit to the principle of integrated financial, environmental, social and human rights reporting by business - indeed paving the way towards the possibility of future legislation in this area; and to advance the responsibility of European businesses in their global supply chain, responding to the governance gaps identified in the Commission's own recent Edinburgh study.
Parliament always likes to help the Commission, Ms Reding. I hope these suggestions help tonight.
Vice-President of the Commission. - Mr President, on behalf of my colleague, László Andor, I would like to welcome the fact that the motion for a resolution for discussion today addresses so many crucial aspects of social policy's external dimension.
The Commission firmly supports closer cooperation at global level, with employment and social objectives going hand in hand with economic objectives. In particular, we support the continuation of discussion and the coordination of efforts within the G20. In this connection, the preparations for a G20 Labour and Employment Ministers meeting provide a good example of the increased cohesion emerging at world level.
The Commission also supports close cooperation with and among international organisations, which - and I am quoting the OECD and the International Labour Organisation - is vital for achieving a level playing field internationally and, in particular, for setting international labour standards.
The 100th session of the ILO began last week: it will focus on a new ILO convention on domestic workers, an issue which this House discussed recently. Social protection, including the development of the Social Protection Floor initiative, is another area of interest for this year's ILO conference. We will closely follow the discussions on implementation of the labour standards enshrined in the ILO Convention, and I would point out that the Commission welcomes the emphasis in today's motion for a resolution on the need for the EU to promote the ILO core labour standards and the decent work agenda worldwide, including gender equality and non-discrimination policy as a cross-cutting issue.
The Commission will also continue to promote sustainable development, decent work, labour standards and corporate social responsibility in other policy areas, such as trade and development policy. In 2011, the Commission intends to present a communication on corporate social responsibility outlining proposals for further action at international level, including promoting cooperate social responsibility in relations with partner countries.
In our view, the involvement of enterprises is also essential in order to address issues such as youth employment, training, workforce skills, health and diversity, responsible restructuring and local development, especially given the current economic and social difficulties facing Europe.
The debate is closed.
The vote will take place on Tuesday, 7 June at 12:00.
Written statements (Rule 149)
I attach a lot of importance to the activities and initiatives associated with the external dimension of the European Union's social policy, the aim of which is to promote social standards in third countries in order to prevent, among other things, the present-day slavery in which people are treated purely as 'production machines', rather than valuable individuals.
As a result of the prevalent and increasing economic competition in the world, conditions for workers are deteriorating further, with workers' pay being the main victim of cuts and the working age being extended, in an attempt to make profits. Therefore, in order to change the current trend, we must move from words to deeds and implement the International Labour Organisation's (ILO) Decent Work Agenda and the relevant conventions. If necessary, we must also apply extreme measures - various economic sanctions and restrictions - against countries and companies which consistently ignore them. Of course, the relevant sanctions should not be implemented lightly or based on the desire to eliminate economic competition.
Violations of labour norms by third countries also contribute to excessively high duties in developed countries and in the European Union's Single Market, so we must not fail to follow the ILO's conditions if we want to be competitive. The European Union should not point the finger here; instead, it should put forward its own solutions and compromises in order to improve the situation.
I welcome the increase in companies' social responsibility and respectful attitudes towards their own workers. Yet we cannot accept a situation where the obligations of countries and local governments are shifted onto companies. This is more the kind of policy associated with the former Soviet Union and present-day CIS countries, where the authorities essentially channel the money of the businesses.
I would like to congratulate Mr Falbr for his excellent work on the report on the external dimension of social policy, promoting labour and social standards and European corporate social responsibility. A politically and economically integrated EU also needs a social dimension more urgently than ever. It is important to guarantee the existence of basic services, basic security and decent working conditions for all EU citizens, especially now during this economic crisis. As the rapporteur says, the approach to social policy that Europe chooses should also be adopted in our relations with third countries. The Union must insist more strongly that a condition of future trade and investment agreements should be that international agreements are ratified, implemented and monitored. Furthermore, European companies, too, should be required to be more open with respect to their accounts and subcontracting chains, so that the European Union's strong socio-political values do not remain merely illusory.